PER CURIAM:
This appeal presents the issue of whether state pilots were entitled to collect pilotage fees pursuant to New York and New Jersey pilotage statutes, N.Y.Nav.Law § 88(1) (McKinney 1989) and N.J.Stat.Ann. § 12:8-35 (West Supp.1994), for certain voyages of United States commercial vessels traveling between New York and the United States Virgin Islands. The District Court for the Southern District of New York (Leonard B. Sand, Judge) ruled on cross-motions for summary judgment that, under the circumstances presented, state pilotage fees could not be collected. Wood v. Amerada Hess Corp., 845 F.Supp. 130 (S.D.N.Y.1994). We affirm on the comprehensive opinion of Judge Sand.